Citation Nr: 1707521	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also served in the Army National Guard from December 1965 to February 1976, with periods of active duty for training, to include from July 20, 1975 to August 3, 1975.  


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Accordingly, the issue of service connection for a neck disorder must be remanded for an adequate VA medical opinion that complies with the Board's June 2016 remand. 

In May 2014, the Veteran was afforded a VA examination to assist in determining the etiology of his neck disorder.  The Board determined that the medical opinion from that examination was not supported by a complete rationale and instructed the RO to obtain an adequate addendum medical opinion.  In June 2016, a VA examiner noted agreement with the May 2014 medical opinion and concluded that "[i]t would be difficult to ascertain a relationship to a remote injury in this case."  In making this determination, the examiner noted that "[t]he VHA file does not make note of cervical spine complaints in the diagnosis list, and a review of past provider note visits does not reveal any significant problems with the cervical spine, nor complaints."  

The Board finds that the addendum medical opinion is inadequate and does not comply with the Board's remand for several reasons.  First, the June 2016 medical opinion did not provide any more rationale than the May 2014 medical opinion.  Second, the evidence of record contains numerous references to complaints of and treatment for cervical spine issues.  Specifically, a November 2002 private medical record showed significant degenerative changes and some hypertrophic changes in the discs of the cervical spine.  VA medical records show complaints of neck or cervical spine pain in April 2002, May 2005, and November 2007.  In the April 2002 and November 2007 medical records, the Veteran reported that these symptoms stemmed from his accident in service.  

In light of the inadequate rationale that relied on an inaccurate medical history, the Board finds that a remand for an adequate VA medical opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be provided to a VA orthopedist.  The electronic claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on the evidence of record, and with consideration of the Veteran's statements, the examiner must opine whether any diagnosed neck disorder is related to service, to include the 1975 motor vehicle accident.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

